467 Pa. 22 (1976)
354 A.2d 254
COMMONWEALTH of Pennsylvania
v.
Francis Lynn TOMLINSON, Jr., Appellant.
Supreme Court of Pennsylvania.
April 2, 1976.
Gene D. Cohen, Donald C. Marino, Philadelphia, for appellant.
Stephen B. Harris, Asst. Dist. Atty., Doylestown, for appellee.
Before JONES, C.J., and EAGEN, O'BRIEN, ROBERTS, POMEROY, NIX and MANDERINO, JJ.

ORDER
And now, this 2nd day of April, 1976, whereas this Court has been informed that, subsequent to the filing and submission of briefs in the instant appeal, appellant has become and remains a fugitive from justice, it is hereby ORDERED and DECREED sua sponte that appellant's appeal is dismissed. Estelle, Director, Texas Department of Corrections v. Dorrough, 420 U.S. 534, 95 S. Ct. 1173, 43 L. Ed. 2d 377 (1975); Molinaro v. New Jersey, 396 U.S. 365, 90 S. Ct. 498, 24 L. Ed. 2d 586 (1970). Cf. Commonwealth v. Galloway, 460 Pa. 309, 333 A.2d 741 (1975).
ROBERTS and MANDERINO, JJ., dissent.